DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
	Applicant’s election of the species of Figure 2 (i.e. species 1) in the reply filed on
July 11th 2022, is acknowledged. Applicant states that claims 1-11 have not been restricted.  Examiner disagrees.  Claims 7-10 are drawn to the elected species of Figure 3 (i.e. species 2). At least because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01 (a)).
	Claims 7-10 and 18-22 are withdrawn from further consideration pursuant to 37
CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic
or linking claim. Election was made without traverse in the reply filed on July 11th 2022.	
	Examiner notes that in the reply filed July, Applicant elected the species of Figure 2 (i.e. species 1) and then stated that “Claims 1-17” were elected for prosecution. However, claims 7-10 are drawn to the species of Figure 3 (i.e. species 2), rather than the elected species of Figure 2 (i.e. species 1), and therefore are also withdrawn from consideration. Examiner notes that the scope of claim 7 is substantially the same as claim 18, which Applicant's reply has acknowledged as corresponding to the unelected species of Figure 3 (i.e. species 2).	
4. In view of Applicant’s election, claims 1-22 are now pending in the instant application, with claims 7-10 and 18-22 withdrawn from consideration and claims 1-6 and 11-17 remaining under consideration.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 11-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 11-17 of U.S. Patent No. 10,740,888 to Haque et al. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the issued Haque patent are nearly identical in scope to the present application as shown below.
Present Application					Patent 10,740,888
A system comprising: at least one processor in communication with a wafer inspection tool, the at least one processor configured to receive detected defects from the wafer inspection tool: 
A system, comprising: a broadband plasma wafer inspection tool configured to inspect a wafer and detect defects present on the wafer; and at least one processor in communication with the wafer inspection tool, the at least one processor configured to:
perform pattern grouping on the detected defects based on design of the wafer; 
perform a multi-step pattern grouping on the detected defects based on design of the wafer; 
automatically identify regions of interest based on the pattern grouping; 
automatically identify regions of interest based on the pattern grouping; 
identify weak patterns contained in the identified regions of interest, the weak patterns being patterns deviating from the design by an amount greater than a threshold; 
identify weak patterns contained in the identified regions of interest, the weak patterns being patterns deviating from the design by an amount greater than a threshold; 
direct a second wafer inspection tool to validate the identified weak patterns on the wafer, 
direct a second wafer inspection tool to validate the identified weak patterns on the wafer, 
wherein the second wafer inspection tool comprises an scanning electron microscopy tool; and.
wherein the second wafer inspection tool comprises an scanning electron microscopy tool; and 
report the validated weak patterns or facilitate revision of the design of the wafer based on the validated weak patterns
report the validated weak patterns or facilitate revision of the design of the wafer based on the validated weak patterns


The only meaningful difference appears to be the inclusion of a broadband plasma inspection tool.  The Haque patent is otherwise identical in scope to the present Application.  A Terminal Disclaimer is required.  The same discussion likewise applies to independent claim 12 and subsequent dependent claims 2-6, 11 and 13-17.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 11-17 are rejected under 35 U.S.C. 102(a) as being anticipated by USPN 2008/0290274 to Honda.

With regard to claim 12, Honda teaches a system (Figure 5; Also note from [0113] that the system of Figure 17 is the same as the system of Figure 5, except that it has two detectors; Accordingly, the processing mapped below - which does not depend on the number of detectors used - is the same for either disclosed embodiment), comprising:
at least one processor (image processing unit 515) in communication with a wafer inspection tool (e.g. Figure 5, SEM 50 and image processing unit 515)  and configured to receive detected defects from the wafer inspection tool (e.g. [0073], image processing unit 515 detects defects - i.e. abnormal sections - present on wafer; also see [0087], Figures 7, step 706), the at least one processor configured to:
perform pattern grouping on the detected defects ([0081], Figure 7, steps 701-702, inspection areas of the pattern are grouped as in Figures 2 or 3, either in the apparatus of Figure 5 or in another apparatus such as a lithography simulator; [0093], Figure 7, step 708, further pattern grouping is performed similar to steps 701 and 702, but for a narrower area, in preparation for high-resolution SEM imaging) based on design of the wafer ([0063]-[0064], Figures 2-3, points of the pattern to be inspected are grouped together to form inspection areas; This grouping is “based on design of the wafer” at least because it seeks to identify areas of the design with inspection points that can be imaged without moving the stage; also see e.g. [0066] and Figure 4); 
perform a simulation to simulate effects of a wafer process tool on the wafer ([0081], inspection areas can be determined from lithography simulation - i.e. simulation of effects of a wafer process tool on the wafer; also see e.g. [0057]-[0060]);
analyze an output of the simulation to automatically identify regions of interest where patterns deviated from the design of the wafer ([0087], Figure 7, step 706, image is processed to extract an “abnormal section”; [0106], image is compared to CAD data - i.e. design of the wafer - to determine regions where deviation occurred, such as “shape change, generation of pattern that is not originally existed, elimination of pattern, and breaking of pattern”; also see e.g. [0073]-[0075]; Examiner also notes that this identification of the ROIs is based on the pattern grouping at least because the grouping is used to capture the SEM images, which are analyzed to identify the ROIs - see Figure 7. Honda teaches using lithography simulation in order to determine areas for inspection.  Information about grouping may be input together with an input of CAD data or coordinates of inspection areas (paragraph [0081]), this is interpreted as using the output of the simulation to automatically identify regions of interest where patterns deviated from the design of the wafer.);
identify weak patterns contained in the identified regions of interest ([0087], Figure 7, step 706, image is processed to extract an “abnormal section”; [0106], the regions actually determined to be abnormal - e.g. changed shape, etc. - are identified weak patterns; also see e.g. [0073]-[0075]), the weak patterns being patterns deviating from the design by an amount greater than a threshold ([0108], threshold is used to extract abnormal section; also see “preset reference” values/positions at [0073]-[0075]);
direct a second wafer inspection tool to validate the identified weak patterns on the wafer, wherein the second wafer inspection tool comprises a scanning electron microscopy tool (Figure 7, weak patterns identified through analysis of low-resolution images at 706 are further subjected detailed analysis and classification of high-resolution images at 711; This further analysis and classification of previously-detected weak patterns is a form of validation; also see [0118]-[0119], which further describe step 711. With regard to the addition of a second wafer inspection tool to validate the identified weak patterns on the wafer, the cited passage of Honda still applies (Fig. 7).  Weak patterns identified through analysis of low resolution images at 706 are further subjected to detailed analysis and classification of high-resolution images at 711. See also paragraphs [0118]-[0119]. This further analysis and classification of previously-detected weak patterns is a form of validation and is interpreted as a “second wafer inspection tool.”  The scanning electron microscopy tool is described in paragraphs [0010], [0016]-[0017] and Figs. 19A-19G); and 
report the validated weak patterns ([0120], Figures 20A to 20C, weak patterns validated by further analysis of high-resolution image are reported on display screen) or facilitate revision of the design of the wafer based on the validated weak patterns (e.g. [0058], the information included in the reports at Figures 20A to 20C can be used to identify areas where the design of the wafer needs to be revised. Accordingly, making the report falls within the BRI of facilitating revision of the design of the wafer).

With regard to claim 13, Honda disclose wherein at least one processor is configured to validate the weak patterns identified by:
define at least one inspection care area around the weak patterns identified based on a pattern search ([0093], Figure 7, steps 708-709, care areas of weak patterns identified previously based on pattern search are identified and used to perform new, high-resolution inspection); and
facilitate sampling and scanning electron microscope (SEM) reviewing of the at least one inspection care area to validate the weak patterns ([0093], Figure 7, step 710, SEM system is used to image the care area in order to validate the weak pattern previously detected in a low-resolution scan).

With regard to claim 14, Honda discloses wherein the at least one processor is further configured to take pattern fidelity measurements to validate the weak patterns ([0118]-[0119], Figures 19b-g and 20c, measurements of variations in pattern dimensions relative to CAD design data are taken; These measurements are “pattern fidelity measurements” at least because they indicate a degree of fidelity between the design and the measured pattern).

With regard to claim 15, Honda discloses wherein the pattern fidelity measurements include measurements of local critical dimension variations (Figure 19 illustrates several measurements of local critical dimension variations with respect to the design, e.g. at b and c).

With regard to claim 16, Honda discloses wherein the at least one processor is configured to:
validate the weak patterns identified based on pattern fidelity measurements
(Note that step 711 of Figure 7 has been mapped to the validation; [0118]-[0119], step 711 includes calculating measurements indicating fidelity of the imaged patterns to the design; see Figures 19b-g and 20c);
pattern search only the validated weak patterns to define at least one inspection care area around the validate weak patterns ([0119]-[0120], Figure 20c, areas classified as abnormal - i.e. validated weak patterns - are searched to determine “measurement result for a user to pay attention”); and
facilitate sampling and SEM reviewing of the at least one inspection care area ([0119]-[0120], Figure 20, areas of SEM images with validated abnormal patterns are sampled and displayed to user for review).

With regard to claim 17, Honda discloses wherein weak patterns identified with local critical dimension variations greater than the threshold are confirm as valid weak patterns ([0118]-[0120], Figures 19-20, weak patterns detected in low-resolution images are measured for local critical dimension variations that are great enough to be classified as a valid abnormality; also see e.g. [0073]-[0075]).

With regard to claim 1, Examiner notes that the claim recites a system that is generic to the system of claim 12. Honda teaches the system of claim 12. Accordingly, claim 1 is also rejected as being unpatentable over Honda.

With regard to claims 2-6 and 11, the discussions of claims 12-16 and 17 apply respectively.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY J TUCKER whose telephone number is (571)272-7427. The examiner can normally be reached 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAN PARK can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WESLEY J. TUCKER
Primary Examiner
Art Unit 2669



/WESLEY J TUCKER/Primary Examiner, Art Unit 2669